Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 3-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sumitomo et al. (US 2015/0364643; hereinafter Sumitomo).
Regarding claim 1, Sumitomo discloses, in fig. 7, a microdevice structure comprising: at least part of an edge of a microdevice is covered with a metal-insulator-semiconductor (MIS) structure (53/51-52/20), wherein the MIS structure comprises a MIS dielectric layer 51/52 and a MIS gate conductive layer 53; at least one gate pad 82 provided to the MIS gate conductive layer 

Regarding claim 3, Sumitomo discloses wherein the gate pad 82 is deposited on a top surface of the microdevice, and wherein the at least one of MIS layers 51/52/53 is extended above the top of the microdevice to provide space for the gate pad 82 (fig. 7).
Regarding claim 4, Sumitomo discloses wherein the gate pad 82 and the at least one microdevice contact 81 are at a same surface 71 (fig. 7).
Regarding claim 5, Sumitomo discloses further comprising: the first dielectric layer 71 deposited between MIS gate conductive layer 53 and the microdevice layers 20 to separate the gate pad 82 from the microdevice layers 20 (fig. 7).
Regarding claim 6, Sumitomo discloses further comprising: a second dielectric layer 90 covering the MIS structure to avoid shorts during the bonding and integration of the microdevice into a system substrate (fig. 8).
Regarding claim 7, Sumitomo discloses further comprising: a filler layer 90 deposited in spaces between the gate pad 82, the microdevice contact 81, the MIS structure and the microdevice 20 (fig. 8).
Regarding claim 8, Sumitomo discloses wherein: the at least one of the microdevice contacts 81 is connected by a trace 81 to a connection pad 81; and the trace 81 is separated from the MIS structure by the second dielectric layer 90 and is not connected to the first dielectric layer 71 (fig. 8).

Regarding claim 11, Sumitomo discloses wherein the at least one microdevice contact is at first side of the microdevice (fig. 7).
Regarding claim 12, Sumitomo discloses wherein the at least second microdevice contact is at one of: same side as the first side of the microdevice or opposite side different from the first side of the micro device (fig. 7).
Regarding claim 13, Sumitomo discloses wherein the gate pad 82 is located on one of: a top of the microdevice, side of the microdevice or etched layers (fig. 7).
Regarding claim 14, Sumitomo discloses wherein the gate pad 82 is a conductive layer comprises metal or other conductive material ([0044]).
Regarding claim 15, Chen discloses wherein the gate pad 82 and the at least one microdevice contact 81 are at same surface 71 and the at least second microdevice contact 81 is at one of: same side as the first side of the microdevice or opposite side different from the first side of the microdevice (fig. 7).

Regarding claim 16, Sumitomo discloses, in fig. 7, a method of fabricating a microdevice structure comprising providing a metal-insulator-semiconductor (MIS) structure (53/51-52/20) at least part of an edge of a microdevice 20, wherein the MIS structure comprises a MIS dielectric layer 51/52 and a MIS gate conductive layer 53; providing at least one gate pad 82 to the MIS gate conductive layer 53 is extended upwardly; providing at least one microdevice contact 81 extended upwardly on a top surface of the microdevice 20; and separating the at least 

Regarding claim 18, Sumitomo discloses wherein the gate pad 82 and the at least one microdevice contact 81 are at same surface 71 and the at least second microdevice contact 81 is at one of: same side as the first side of the microdevice or opposite side different from the first side of the microdevice (fig. 7).
Regarding claim 19, Sumitomo discloses connecting the at least one of the microdevice contacts 81 by a trace 81 to a connection pad 81; and separating the trace 81 from the MIS structure by a dielectric layer 90 which is not connected to the first dielectric layer 71 (figs. 7 & 12).
Regarding claim 20, Sumitomo discloses wherein the trace 81 is developed by patterning the same layer 81 as the MIS gate conductive layer of the MIS structure (figs. 7 & 12).

Response to Arguments

3.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. Although the same reference is applied (Sumitomo), the rejections are based on a new interpretation of that reference. Therefore, the arguments presented in response to the interpretation used in the previous Office Action are no longer applicable.

This argument is not persuasive. Sumitomo discloses the gate pad 82 and the microdevice contact 81 being on a same base 23 on a mesa structure and separated by a distance and a first dielectric layer 71. The only difference between Sumitomo and the instant application (fig. 25B) is the gate pad 2022 and the microdevice contact 2012 of the instant application formed on the same horizontal surface.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/DAVID VU/
Primary Examiner, Art Unit 2818